Citation Nr: 1019924	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals, sprain, left ankle, from 
January 13, 2000 through October 28, 2005.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals, sprain, left ankle, 
beginning on October 28, 2005.  




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 RO rating 
decision, which granted service connection for the left ankle 
disability and assigned a noncompensable (no percent rating), 
effective from February 2, 2001.  

During the course of his appeal, the Veteran and his spouse 
gave testimony at a Board videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
this proceeding has been associated with the claims file.  

In September 2005 the Board remanded the case for additional 
development.  

A December 2005 RO rating decision, issued in January 2006, 
granted an increase to 10 percent for the Veteran's left 
ankle disability, effective on February 2, 2001.  

A January 2008 RO rating decision, implementing a January 
2008 Board decision, granted an evaluation of 20 percent, 
effective on October 28, 2005.  

The Veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the Court granted the parties' Joint 
Motion for Remand (Joint Motion), vacating the Board's 
decision and remanding the claim to the Board for further 
proceedings consistent with the Joint Motion.  

In a January 2009, the Veteran claimed an earlier effective 
date for the award of service connection for his left ankle 
disability.  A March 2009 RO rating decision granted an 
earlier effective date of January 13, 2000 for the service-
connected residuals, sprain, left ankle.  

In February 2009, the Board again remanded the claim for 
compliance with the Joint Motion.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO.  VA will notify the 
Veteran if further action is required.  


REMAND

The Board notes that the Veteran's left ankle disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010 and 5271 (2009).  

As noted, the February 2008 Court Order granted a Joint 
Motion on the basis of the Board's failure to comply with the 
terms of a September 2005 remand.  

Specifically, in the September 2005 remand, the Board ordered 
that a VA examiner provide an opinion as to whether the 
Veteran's left ankle pain limited his functional ability, and 
whether the left ankle exhibited weakened movement, excess 
fatigability or incoordination.  

In February 2009, the Board remanded the case and sought to 
remedy the deficiencies identified in the January 2008 Board 
decision, seeking a new VA orthopedic examination.  

The remand instructions requested that the examiner describe 
all symptoms and manifestations of the left ankle disability, 
including accurate range of motion measurements, and should 
identify any objective evidence of pain or functional loss 
due to pain associated with the disability.  

Further, the Board requested that the examiner provide an 
opinion as to the extent that left ankle pain limits the 
Veteran's functional ability, and to determine whether, and 
to what extent, the left ankle exhibits weakened movement, 
excess fatigability, or incoordination.  

In May 2009, the Veteran underwent an additional VA 
orthopedic examination conducted by QTC services.  Here, the 
Veteran reported significant pain located at the left ankle, 
occurring intermittently as often as several times per day 
and travelling to the feet.  

The Veteran characterized the pain as cramping and sharp in 
nature, and assigned a value of 10 on a scale of 1 to 10 with 
10 being the worst pain.  He noted that the pain was relieved 
by rest, medication, and a warm bath, indicating that at 
times he could not function.  

The examiner noted that, as a result of the joint condition, 
the Veteran also experienced symptoms of weakness, stiffness 
and swelling.  

The examination results showed findings of posture within 
normal limits, abnormal gait, antalgic on the left, and no 
signs of abnormal weight bearing.  The examiner observed that 
the Veteran did not require any assistive device for 
ambulation.  

An examination revealed that a left ankle had tenderness and 
guarding of movement; however there was no edema, effusion, 
weakness, redness, heat, subluxation, signs of deformity, or 
ankylosis of the ankle joints.  

Range of motion testing showed dorsiflexion to 10 degrees 
with pain at 10 degrees (normal is to 20 degrees), and 
plantar flexion to 10 degrees with pain at 10 degrees (normal 
is to 45 degrees).  The examiner observed that, after 
repetitive use, the joint function on the left was 
additionally limited by pain, but was no additionally limited 
by fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  

Diagnostic test results included X-rays revealing mild 
degenerative arthritic changes in the left ankle.  The 
Veteran was diagnosed with left ankle and subtalar stiffness 
which was a progression of the previous diagnosis due to 
decreased range of motion.  The examiner concluded that an 
MRI was recommended.  

An addendum reveals that the Veteran was scheduled for an MRI 
study of the left ankle joint but he was unable to attend the 
appointment.  The addendum further indicates that the 
Veteran's pain was subjective, and that only marked decreased 
range of motion could be commented on with respect to the 
evaluation of a functional impairment.  

In a December 2009 statement, the Veteran's representative 
disputed the findings of the May 2009 VA examiner, arguing 
that the examiner had resorted to speculation in assessing 
the Veteran's disability when rendering the opinion.  
Specifically, the representative asserted that the Veteran 
was unable to undergo an MRI because he had metal fragments 
from welding in his eyes.  

Further, the representative objected to the characterization 
of the Veteran's pain as subjective in the addendum, and 
noted that the credibility of lay evidence should be assessed 
irrespective of when and where it was proffered.  

Moreover, the representative noted that the examiner further 
speculated that it was only pain that limited the joint 
function, not fatigue, weakness, lack of endurance, or 
incoordination, but failed to support his conclusions with 
evidence, indicating that the opinion contradicts the 
findings contained in VA treatment records dated in December 
2007 and February 2008.  

The Court has held, in Stegall, that a Remand by the Court or 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders. Further, the 
Court has held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Given the Veteran's representative assertions that the May 
2009 examiner failed to address specific VA treatment records 
that could provide proof in support of the Veteran's claim 
and that the examiner failed to substantiate his conclusions 
with specific medical findings, the Board finds that 
additional development is required.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, 
the Board finds that an additional examination is necessary 
to address the concerns raised by the representative. 

Accordingly, the case is REMANDED to RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO should schedule the Veteran 
for another VA orthopedic examination 
to assess the severity of the service-
connected left ankle disability.  The 
examiner should describe all symptoms 
and manifestations of the Veteran's 
left ankle disability, including 
accurate range of motion measurements.  
In particular, the examiner should 
distinguish between and identify any 
subjective reporting or objective 
evidence of pain, or of functional loss 
due to pain associated with the 
service-connected left ankle 
disability.  

The examiner should be requested to 
provide an opinion as to the extent 
that left ankle pain limits the 
Veteran's functional ability.  The 
examiner should determine whether, and 
to what extent, the left ankle exhibits 
weakened movement, excess fatigability, 
or incoordination.  

The examiner should specifically 
address VA treatment records, dated in 
December 2007 and February 2008, made 
reference to by the Veteran's 
representative in the December 2009 
statement and discussed hereinabove.  

The examiner should also provide an 
opinion as to whether or not the 
Veteran is precluded from undergoing 
any MRI studies, and should consider 
any additional appropriate diagnostic 
testing that may provide further 
information as to the nature and 
severity of the left ankle disability.  

The examiner should consider, and when 
relevant comment upon, the findings of 
other physicians, including former VA 
examiners and current medical 
providers, when giving his or her 
opinion.  

A rationale for all conclusions reached 
must be provided.  The entire claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in 
conjunction with the examination.  In 
the report, the examiner must indicate 
whether the file was reviewed and 
identify the records on which he or she 
relied.  

2.  Following completion of all 
indicated development, the RO should 
readjudicate the claim for increase in 
light of all of the evidence on file.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
an SSOC, which reflects consideration 
of all additional evidence, and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


